Case: 13-3113    Document: 18     Page: 1    Filed: 07/29/2013




           NOTE: This order is nonprecedential.

   United States Court of Appeals
       for the Federal Circuit
                __________________________

                    SHERYL TAYLOR,
                       Petitioner,
                             v.
       MERIT SYSTEMS PROTECTION BOARD,
                  Respondent.
                __________________________

                        2013-3113
                __________________________

    Petition for review of the Merit Systems Protection
 Board in No. AT0752120258-I-1.
               __________________________

                      ON MOTION
                __________________________

                         ORDER
     Sheryl Taylor moves for the court to “enter an order for
 respondent/the Merit Systems Protection Board . . . to
 appoint or assign counsel.” She moves separately for oral
 argument.
     The court generally does not appoint counsel on appeal
 and sees no grounds for doing so here. See Taylor v. Merit
 Sys. Protection Bd., 2013 WL 3613934, at *4 (Fed. Cir. July
 16, 2013) (noting that Taylor had filed “numerous motions”
 seeking appointment of counsel that were denied and that
Case: 13-3113         Document: 18   Page: 2   Filed: 07/29/2013




 SHERYL TAYLOR V. MSPB                                         2


 she had “no constitutional right to counsel for her present
 appeal, and this court has no means by which it could
 appoint counsel to represent her.”).
       Accordingly,
       IT IS ORDERED THAT:
       (1) The motion to appoint counsel is denied.
     (2) The motion for oral argument is deferred for
 consideration by the merits panel assigned to hear the
 case.
     (3) A copy of the papers relating to the motion for oral
 argument and this order shall be transmitted to the
 merits panel assigned to decide this case.

                                       FOR THE COURT


                                       /s/ Daniel E. O’Toole
                                       Daniel E. O’Toole
                                       Clerk
 s26